     Case: 1:20-cr-00637 Document #: 2 Filed: 09/17/20 Page 1 of 1 PageID #:29


                                                                  FIL7E/2D
                                                                         020
                                                                                          AO
                          UNITED STATES DISTRICT COURT
                                                                      9/1
                                                                                 N
                                                                      S G. BRUTO
                          NORTHERN DISTRICT OF ILLINOIS LERTKH,OUM.SA. DISTRICT COURT
                                                        C
                               EASTERN DIVISION

 UNITED STATES OF AMERICA
                                             CASE NUMBER:
                                                              20CR637
                     v.
                                             UNDER SEAL
 JEREMIAH HARRIS

                  GOVERNMENT=S MOTION TO SEAL
             COMPLAINT, AFFIDAVIT, AND ARREST WARRANT

       Now comes the UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, and states as follows in

support of its Motion to Seal Complaint, Affidavit, and Arrest Warrant:

       The public filing of the Complaint, Affidavit, and Arrest Warrant in this matter

before the arrest warrant can be executed could alert the defendant and result in his

flight and the destruction of evidence.

       For this reason, the government respectfully requests that the Complaint,

Affidavit, and Arrest Warrant, as well as this Motion to Seal, be sealed until the time

of arrest of the defendant in this case or further order of the Court, whichever occurs

earlier.

DATE: September 17, 2020                    Respectfully submitted,

                                            JOHN R. LAUSCH, JR.
                                            United States Attorney

                                      By:   /s/ Christopher V. Parente
                                            Christopher V. Parente
                                            Assistant United States Attorney
                                            219 S. Dearborn Street, Rm. 500
                                            Chicago, Illinois 60604
                                            (312) 886-2447
